DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on January 14, 2021 has been entered.  Claims 15 and 17 have been amended.  As such, Claims 15-33 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,454,989 to Neely et al. (“Neely”) in view of U.S. Patent Application Publication No. 2004/0097154 to Bansal (“Bansal”) and Japanese Patent Application Publication No. 2013-133579 to Zeisho (a computerized English translation obtained from the European Patent Office website is provided and referred to in this Action) (“Zeisho”).
With regard to Claims 15, 17, 28, and 29, Neely discloses a nonwoven fabric having crimped multicomponent propylene polymer fibers.  See, e.g., Abstract, entire document.  The fibers are provided via spunbonding and have a fiber denier of about 0.5 to about 5.  Column See, e.g., Examples 2, 7, and 9.  Neely discloses that the “multicomponent fibers are extruded and attenuated such that the continuous multicomponent fibers spontaneously develop crimp.”  Column 5, lines 25-27.  Neely teaches that “[t]he nonwoven web can then, optionally, be lightly bonded or compressed to provide the web with sufficient integrity for additional processing and/or converting operations.”  Column 12, lines 51-54.  However, Neely does not disclose that the pre-consolidation conditions are operated at a temperature of below 100 degrees C. with a liner contact force lower than 5 N/mm.  Bansal is also related to nonwoven fabrics formed from crimpled multicomponent fibers.  See, e.g., Abstract, entire document.  Bansal teaches that fibers are formed from propylene based polymer.  Paragraph [0016].  Bansal teaches that very light pre-bonding, at a temperature as low as 105 degrees C., can be used so that the nonwoven fabric can be wound up and then further processed.  Paragraph [0048].  Zeisho is also related to nonwoven fabrics having crimped fibers.  Paragraph [0054].  Zeisho teaches that the contact pressure of the roller can be below 5 N/mm.  Paragraph [0052].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to pre-bond the nonwoven fabric disclosed by Neely using a pre-consolidation step having a temperature as low as 105 degrees C. and having a linear contact force lower than 5 N/mm, since Bansal and Zeisho teach that such processing conditions are well known in the nonwoven fabric art and suitable for use in the industry, and because it has been held to be within the general skill of a worker in the art to select a known processing conditions on the basis of its suitability and desired characteristics, such as pre-bonding for later processing.  In re Leshin, 227 F.2d 197 (CCPA 1960).  
In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this instance, there is no evidence of record that indicates the properties of the fabric disclosed by Neely being pre-consolidated at a temperature of 105 degrees C. would be structurally different from the fabric disclosed by Neely being pre-consolidated at a temperature of 100 degrees C.  Rather, the Examples present in Applicant’s Specification show that the fabrics are substantially the same.  For instance, Table 5 of the present Specification shows fabric property results of Examples 11-17 whereupon processing temperature is varied from 50 degrees C. to 110 degrees C. in steps of about 10 degrees C.  The tensile strength properties in the machine direction of 25.7, 27.0, 28.0, 27.3, 26.5, 27.6, and 26.0 appear to show random variance as the processing temperature rises from 50 degrees C. to 110 degrees C. at 10 degrees C. increments.  Similarly, the tensile strength properties in the cross direction of 18.1, 17.1, 17.3, 17.4, 18.8, 17.7, and 17.1 appear to show random variance as the processing temperature rises from 50 degrees C. to 110 degrees C. at 10 degrees C. increments.  As similar tensile strength properties are shows at a processing temperature of 110 degrees C. compared to the tensile strength properties at temperatures within range of below 100 degrees C., Applicant has not shown any unexpected effect within the claimed processing parameters in the “product” claim.  With respect to Claims 28 and 29, specifically, Example 11 (at 110 degrees C.) shows a TSMD of 26.0 and a TSCD of 17.1 compared to Example 12 (at 60 degrees C.) with a TSMD of 27.0 and a TSCD of 17.1.  The In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 
With regard to Claims 16 and 30, Neely discloses that the nonwoven fabric can have a density less than .06 g/cc.  Column 11, lines 1-3.  With regard to Claim 18, Zeisho teaches the linear contact force can be below 4 N/mm, including about 2 N/mm.  Paragraph [0052].  With regard to Claim 19, Neely teaches the ethylene units can be 3% by weight of the copolymer.  Example 9.  With regard to Claim 20, Neely discloses the propylene/ethylene copolymer can be a random copolymer.  Column 9, lines 40-51.  With regard to Claim 21, Neely discloses the polypropylene homopolymer can be isotactic.  Column 4, lines 23-33.  With regard to Claims 22 and 31, Neely discloses the polydispersities of the first and second component can differ by less than 30% or less than 20%.  Column 2, line 64 – column 3, line 3.  With regard to Claims 23 and 32, Neely discloses a melting point difference of at least 10 degrees C.  Column 6, lines 20-24.  With regard to Claim 24, Neely shows a side-by-side fiber configuration.  Figure 3A.  With regard to Claims 25 and 33, Neely discloses a 50/50 ratio.  Column 5, line 54.  With regard to Claim 26, Neely discloses using through-air bonding.  Column 6, line 20.  With regard to Claim 27, Zeisho teaches bonding at a temperature of about 135 degrees C.  Paragraph [0072].    

Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.
Applicant argues that Neely is silent on any pre-compaction conditions.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, the Office has cited Bansal with respect to the processing condition of roller temperature and Zeisho with respect to the processing condition of linear contact force.
Applicant argues that the technical problem underlying the claimed invention is the ability to make materials that are satisfactory under three aspects.  Applicant argues that the goal is not just to improve tensile properties, but materials with also loft and softness.  The Examiner disagrees.  First, Claim 15 discloses the conditions of a “pre-consolidation” process.  However, Claim 26 of the present invention requires the Office to search for the claimed nonwoven fabric under conditions whereupon the nonwoven fabric is subjected to bonding with calendering rolls or is air through bonded.  Moreover, Claim 27 further requires that those additional bonding conditions (of Claim 26) occur at a temperature as high as 145 degrees C.  As such, it is disingenuous to argue that loft and softness are primary goals of the invention, when Applicant specifically claims that the nonwoven fabric undergoes additional bonding at higher temperatures, which would thus negate the loft and softness characteristics supposedly sought after.  Also, Neely and Bansal already discusses the combined three satisfactory aspects of strength, loft, and softness.  For example, Neely discloses that an object of their invention is provide nonwoven fabric with desirable combinations of softness, resiliency, strength, and bulk.  Column 2, lines 20-24.  Bansal teaches that their nonwoven fabric is provided with an improved balance of softness, bulk, and stability.  As such, the combined features of tensile properties, loft, and softness are well known in the art to be pursued in combination.
Applicant argues that a more desirable soft touch and specific strength was observed for PP/co-PP materials when compared to standard PP/PP materials.  However, the prior art cited in the present rejection already discloses the benefits of a nonwoven spunbonded system that uses PP/co-PP materials.  Neely already has taught the person having ordinary skill in the art a 
Applicant argues that webs with desirable properties cannot be produced by simply using mixed PP/co-PP crimped fibers instead of PP/PP crimped fibers in an otherwise standard procedure.  However, this is not proposed in the rejection.  The primary reference in the rejection is Neely, which discloses the use of PP/co-PP crimped fibers.  The rejection proposes using pre-consolidation processing conditions of roller temperature of 105 degrees C. at a linear contact force of lower than 5 N/mm, as demonstrated to be known by Bansal and Zeisho.
Applicant argues that Table 5 of the present invention shows that caliper and density significantly deterred once consolidation roller temperature exceeds about 100 degrees C.  However, there are several flaws with the caliper and density data as it concerns the claimed subject matter.  First, it is noted that if the Applicant intends to rely on Examples in the specification to show non-obviousness, the Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  In this instance, the Applicant’s Examples are not commensurate in scope with the present claims because the claims relate to a bicomponent system that is PP/co-PP, in general, whereas Table 5 relates to a bicomponent system where the PP is specifically limited HF420FB and the co-PP is specifically limited to RP248R.  There is no evidence of record to indicate that HF420FB would be representative of all propylene homopolymer systems, as there is nothing to indicate that HF420FB has amorphous/crystallization properties, softening point properties, and melting point properties compared to all propylene homopolymer.  Moreover, there is no evidence of record to indicate 
Any pre-bonding of the individual spunbond layers or the layered spunbond composite prior to mechanical needling should be conducted using methods that do not significantly reduce the bulk of the crimped layer or significantly reduce the soft hand and elasticity of the fabric.  For example, very light thermal bonding can be used.  Appropriate selection of pre-bonding temperature and nip pressure can provide sufficient bonding to allow the spunbond sheets to be handled without any substantial change in hand or elastic properties after mechanical needling.  

Paragraph [0048] (emphasis added).  As such, a great technical effect is not achieved by processing spunbonded nonwoven materials at lower temperatures to not significantly reduce the bulk or lower the softness.  Such principles are already fully disclosed by the cited prior art.  Therefore, the data results only demonstrate expected results.
Applicant argues that Bansal does not disclose that the fiber components comprise a propylene polymer and propylene/ethylene copolymer.  Applicant argues that Bansal focuses on fiber components of propylene polymer and another propylene polymer.  The Examiner disagrees.  Bansal teaches that “polyolefin” includes combinations of ethylene and propylene monomers.  Paragraph [0012].  “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.”  M.P.E.P. 2143.  In this case, although PP and co-PP are not exactly the same, the person having ordinary skill in the art would have some reasonable expectation of success that propylene/ethylene copolymers are subject to similar behavioral elements of propylene polymers.  After all, Neely itself, which discloses the PP/co-PP system, teaches that “[i]t will be understood from the teachings herein that the two disparate polymer compositions can comprise similar polymers and even identical polymers.”  Column 5, line 67 – column 6, line 5.  Additionally, Neely exemplifies that bicomponent systems of their invention can include PP/PP systems.  See, e.g., Examples 1 and 3.  As Neely already projects that a PP/PP system is interchangeable with a PP/co-PP system in a spunbonded nonwoven fabric through its examples, the person having ordinary skill in the art would readily expect that similar processing conditions can be used in each without an undue burden.
Applicant argues that Bansal describes a pre-compaction bonding pressure of 9 N/mm.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Zeisho teaches that the contact pressure of the roller can be below 5 N/mm.  Paragraph [0052].  The person having ordinary skill in the art would readily recognize that lower roller pressure would flatten the nonwoven web to a lesser degree and allow for caliper to remain similar to the pre-See, e.g., Bansal, paragraph [0048].  As such, the modification of the roller pressure is an obvious one with an expected result.
Applicant argues that Bansal uses a pre-compaction step only when the web is not immediately needled but instead is wound-up and needled in a later separate process.  Applicant argues that Neely pre-bonds the web in order to provide a final bonding step.  However, the needling step of Bansal can be considered as a type of final bonding step.  
Applicant argues that Zeisho discloses bonding temperature values that are different from Bansal.  The Examiner disagrees.  Zeisho teaches that compaction roller temperatures can be as low as 100 degrees C.  Paragraph [0051].  As such, the teachings of Zeisho are compatible with those of Bansal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789